                                          Case 3:18-cv-02454-JSC Document 271 Filed 05/12/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FEDERAL TRADE COMMISSION,                          Case No. 18-cv-02454-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER DIRECTING PARTIES TO
                                                 v.                                         MEET AND CONFER REGARDING
                                   9
                                                                                            TRIAL
                                  10     LENDING CLUB CORPORATION,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          A bench trial in this matter is scheduled to commence on June 22, 2020. The Court

                                  14   currently has under submission various dispositive motions. While the Northern District of

                                  15   California has not decided whether civil proceedings may be conducted in person next month, the

                                  16   Court is fairly certain that the June 22 trial will not be conducted in person. Accordingly, the

                                  17   parties are directed to meet and confer by video to discuss how they would prefer to proceed if that

                                  18   is the situation and submit a written status update with their joint proposal or their competing

                                  19   proposals on or before May 19, 2020. If necessary, the Court will hold a video status conference

                                  20   with the parties at 1:30 p.m. on May 21, 2020.

                                  21
                                              IT IS SO ORDERED.
                                  22
                                       Dated: May 12, 2020
                                  23

                                  24                                                                JACQUELINE SCOTT CORLEY
                                                                                                    United States Magistrate Judge
                                  25

                                  26

                                  27

                                  28
